DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-6 are currently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 10,939,119 in view of KIM et al. (Hereafter, “Kim”) [US 2011/0170593 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Regarding the method and apparatus claims, they are obvious variants of each other. In fact, neither can work without the other. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/161,761 Claims vs. U.S. Patent No. 10,939,119 Claims
Instant Application No. 17/161,761 Claims (Difference Emphasis Added)
U.S. Patent No. 10,939,119 Claims (Difference Emphasis Added)
1. A video decoding apparatus for decoding a 2Nx2N current block in a current picture by selecting a prediction mode among a plurality of prediction modes including a SKIP the apparatus comprising one or more processors configured to: extract a first mode information indicating whether a prediction mode of the current block to be decoded is the SKIP mode from a bitstream, wherein the SKIP mode is a mode where no more information of the current block including information on residual signals is encoded into the bitstream except candidate block index information of the current block after the first mode information is encoded into the bitstream, wherein the SKIP mode is allowed only for a 2Nx2N type before the current block is partitioned, and is not allowed for the other types including 2NxN, Nx2N, and NxN types after the current block is partitioned into two or more prediction units, wherein the candidate block index information is dedicated to the current block, and is an index which is encoded into the bitstream for indicating, not a motion vector and a reference picture index themselves of the current block, a single candidate block among a plurality of candidate blocks which are constructed from pre-decoded blocks including a plurality of spatially- neighboring blocks which are adjacent to the current block in a current picture and a temporally-neighboring block, wherein the temporally-neighboring block is a co-located block in a reference picture or a block adjacent to the co-located block; when the extracted first mode information is not indicative of the SKIP mode, extract either inter prediction information or intra prediction information, and information on residual signals from the bitstream, wherein the inter prediction information includes motion vector information and reference picture index information of the current block, and reconstruct the current block by using a predicted block generated based on the 
A video decoding method performed by a video decoding apparatus for decoding a 2N×2N current block in a current picture by selecting a prediction mode among a the method comprising: extracting a first mode information indicating whether a prediction mode of the current block to be decoded is the SKIP mode from a bitstream, wherein the SKIP mode is a mode where no more information of the current block including information on residual signals is encoded into the bitstream except candidate block index information of the current block after the first mode information is encoded into the bitstream, wherein the SKIP mode is allowed only for a 2N×2N type before the current block is partitioned, and is not allowed for the other types including 2N×N, N×2N, and N×N types after the current block is partitioned into two or more prediction units, and wherein the candidate block index information is dedicated to the current block, and is an index which is entropy-encoded into the bitstream for indicating a single candidate block among a plurality of candidate blocks which are constructed from pre-decoded blocks including a plurality of spatially-neighboring blocks which are adjacent to the current block in a current picture and a temporally-neighboring block, not the motion vector and the reference picture index themselves of the current block, wherein the temporally-neighboring block is a co-located block in a reference picture or a block adjacent to the co-located block; when the extracted first mode information is not indicative of the SKIP mode, extracting either inter prediction information or intra prediction information, and information on residual signals from the bitstream, wherein the inter prediction information includes motion vector information and reference picture index information of the current block and reconstructing the current block by using a predicted block generated based on entropy-encoded into the bitstream, configuring the plurality of candidate blocks from the pre-decoded blocks including the plurality of spatially-neighboring blocks and the temporally-neighboring block, identifying a single candidate block indicated by the decoded candidate block index information among the plurality of candidate blocks and obtaining the motion vector and the reference picture index of the current block from a motion vector and a reference picture index which have been set for the identified single candidate block, and reconstructing, as the current block, a block itself that is indicated by the obtained motion vector in a reference picture indicated by the obtained reference picture index, without extracting residual signals from the bitstream and thereby without adding the extracted residual signals to the block that is indicated by the obtained motion vector.
apparatus of claim 1, wherein, when the extracted first mode information is not indicative of the SKIP mode, the one or more processors are configured to: extract, from the bitstream, a second mode information indicating whether the prediction mode of the current block is the inter prediction mode or the intra prediction mode; and extract information on a prediction unit from the bitstream, the information on the prediction unit indicating a partition type in which the current block is partitioned into one or more prediction units; and extract either the inter prediction information or the intra prediction information corresponding to each of the 
video decoding method of claim 4, wherein, when the extracted first mode information is not indicative of the SKIP mode, the extraction of either the inter prediction information or the intra prediction information comprises: extracting, from the bitstream, a second mode information indicating whether the prediction mode of the current block is the inter prediction mode or the intra prediction mode; and extracting information on a prediction unit from the bitstream, the information on the prediction unit indicating a partition type in which the current block is partitioned into one or more prediction units; 

Claim 1 is the same as claim 4 but in encoding form.
Claim 4 is the same as claim 2 but in encoding form.
See claim 5 above. 
Claim 5 is the same as claim 3 but in non-transitory computer readable medium form.
Claim 1 is the same as claim 4 but in encoding form.
Claim 6 is the same as claim 4 but in non-transitory computer readable medium form.
See claim 5 above.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent. 
The U.S. Patent fails to explicitly disclose the apparatus comprising one or more processors configured to and a non-transitory computer readable medium storing a bitstream generated by a method for encoding.
Kim discloses the apparatus comprising one or more processors configured to ([0042] Hereinafter, a `coding unit` is an encoding data unit in which the image data is encoded at an encoder side, for example an encoding apparatus including a processor and an encoder, and an encoded data unit in which the encoded image data is decoded at a decoder side, for example a decoding apparatus including a processor and a decoder, according to the exemplary embodiments.) and a non-transitory computer readable medium storing a bitstream generated by a method for encoding ([0019] According to an aspect of another exemplary embodiment, there is provided a computer-readable recording medium having embodied thereon a program for executing the encoding method. Also, according to an aspect of another exemplary embodiment, there is provided a computer-readable recording medium having embodied thereon a program for executing the decoding method.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Kim to improve image encoding and decoding efficiency.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482